Citation Nr: 0507244	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-18 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently rated 20 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
meniscal tear, currently rated 10 percent disabling.

3.  Entitlement to an increased evaluation for right knee 
degenerative joint disease, currently rated 10 percent 
disabling.

4.  Entitlement to a higher (compensable) initial evaluation 
for a residual scar, status post urethroscope/meatotomy. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
March 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Manchester, 
New Hampshire Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A March 2002 rating decision increased the disability 
evaluation for the veteran's low back condition from 0 
percent to 20 percent disabling.  This determination also 
increased the disability evaluation for the veteran's right 
knee disorder, characterized by the RO at that time as a 
right knee meniscal tear, from 10 percent to 20 percent.  

A July 2002 rating decision granted the veteran service 
connection for a residual scar, status post 
urethroscopy/meatotomy and rated this disorder as 
noncompensable.  This determination also assigned a separate 
10 percent for the arthritis of the right knee and a 10 
percent rating for right knee meniscal tear.  


FINDINGS OF FACT

1. The veteran's service-connected low back disorder is 
presently complaints of pain, tenderness, with 0 to 70 
degrees forward flexion, 0 to 10 degrees extension.  lateral 
flexion to the right was 0 to 25 degrees, 0 to 25 degrees on 
the left, and rotation to 25 degrees in both directions 
without neurological deficit.

2.  The veteran's right knee meniscal tear is productive of 
no more than slight impairment.

3.  The veteran's right knee arthritis is manifested by 
complaints of pain with range of right knee motion measuring 
at full extension and flexion to 90 degrees.    

4.  The scar in the urethra, status post 
urethroscope/meatotomy, is manifested by a complaint of pain 
at times with urination, no ulceration, tissue loss, keloid 
formation, no discharge, redness, inflammation or outward 
signs of skin rash.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service connected low back disorder have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5292 and 5295 (2002); Diagnostic Codes 5235 
to 5243 (2004).

2.  The criteria for a rating in excess of 10 percent for 
right knee meniscal tear have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 5257 
(2004).

3.  The criteria for a rating in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 
5260, 5261 (2004).

4.  The criteria for an initial compensable rating for 
residual scar, status post urethroscope/meatotomy are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.20, Part 
4, Diagnostic Codes 7803, 7804, 7805, 7806, effective prior 
to and as of August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically to require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, a May 2003 statement pf 
the case and a supplemental statement of the case dated in 
November 2003.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, by way of letters dated in November 2001 and April 
2002, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claims, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the appellant was not specifically 
informed to submit copies of evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  In this regard, the 
Board notes the veteran was provided notice of the division 
of responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  As such, the Board finds that 
the VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal as to issues 
currently being adjudicated poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background.

The veteran's service medical records reveal that the veteran 
sustained trauma to his right knee in October 1971 while 
playing basketball.  Following an examination in August 1971, 
significant for tenderness of the medial collateral ligament, 
he was diagnostically assessed as suffering from mild 
bursitis.  In October 1972 the veteran presented to a service 
department treatment facility with a whitish growth from the 
distal urethra, which was pathologically diagnosed as 
condyloma acumination of the urethra.  In November 1972 he 
underwent a urethroscopy, meatotomy and fulguration of 
venereal warts.  When medically examined in March 1974 for 
service separation the veteran reported a history of 
recurrent mild low back pain periodically for the past three 
months.  Clinical evaluation of both his knee and back in 
March 1974 showed normal strength and range of motion.

On his initial post service VA examination in October 1975, 
the veteran complained of constant right knee and low back 
pain.  Physical examination of the right knee and back were 
essentially normal with no evidence of pain or swelling.  X-
rays of the right knee and lumbosacral spine were interpreted 
to reveal no evidence of osseous abnormalities.  Dysfunction 
right knee by history only and chronic lumbosacral strain 
were the diagnoses.

Service connection for a back condition a dysfunction right 
knee, each rated noncompensably disabling was established by 
an RO rating decision dated in December 1975.

Private treatment records received in December 1989 show that 
the veteran injured his right knee in 1983 playing softball 
and underwent arthroscopy and a medial meniscectomy in June 
1983.  He reinjured his right knee in July 1984 playing 
softball and was though by his physician to have a repeat 
meniscal tear or some sort of trauma induced synovitis.  He 
was treated conservatively with quadriceps exercises.

The veteran was examined by VA in March 1991 and noted to 
have complaints of right knee discomfort.  The veteran 
reported that he has had persistent right knee pain since 
service and in 1978 had an arthroscopy of his right knee with 
removal of a torn cartilage.  On physical examination the 
right knee revealed healed arthroscopy wounds.  There was a 
full range of motion of the right knee in the supine position 
with no ligamentous instability or swelling.  An x-ray of the 
right knee was interpreted to show spurring secondary to 
early osteoarthritis with no other bony or articular 
abnormality.  Internal derangement of the right knee, status 
post-medial meniscectomy was the diagnosis.

The disability evaluation of the veteran's service-connected 
right knee disorder was increased from noncompensable to 10 
percent by an RO rating action in April 1991.

VA outpatient treatment records dated in November 2001 and 
received in connection with the veteran's current claim show 
that he presented in November 2001 to a VA emergency 
department with complaints of steady nonradiating low back 
pain.  It was noted that the veteran sought a change in his 
current medications reporting that he had been prescribed 
Flexeril.  In December 2001 the veteran presented with 
complaints of right knee pain.  Physical examination revealed 
mild collateral ligament laxity with no effusion

Of file are VA physician notes dated in November 2001 and 
December 2001 restricting the veteran from lifting or 
bending, which could aggravate back/knee pain.

An MRI of the right knee in February 2002 revealed diffuse 
articular cartilage thinning in the region of the patella 
articular surface along with focal erosions within the 
lateral compartment.  Also noted were a small joint effusion 
within the right knee, medial blunting of the anterior pole 
of the medial meniscus, and a tear in the anterior lateral 
meniscus extending into the superior articular surface.

The veteran was afforded a VA examination in March 2002 for 
the expressed purpose of evaluating his chronic right knee 
and lower back problems.  On this examination the veteran 
reported that he was prone to experience pain in the right 
knee if he twists it or if he is too active.  He said that 
the knee still swells on him and on occasion will give out on 
him.  He further said that since service he has had some 
episodes of reinjury to the knee.  With respect to his back, 
the veteran related that during the past year his back 
problem has gotten somewhat worse.  He complained of 
bilateral leg pain, which radiates down the side of his legs 
to his ankles.  

Examination of the right knee revealed a range of motion from 
0 degrees of extension to 135 degrees of flexion with 
crepitus present.  There was some palpable spurring on the 
mediofemoral condyle.  There was no effusion and the 
collateral ligaments appeared intact.  There was slight 
hypermobility of the anterior cruciate ligament, which the 
examiner stated might be related to another process.  There 
was some pain on rotation of the knee joint.  An x-ray of the 
right knee was interpreted to be normal.  

Examination of the lumbosacral spine revealed range of motion 
as follows: flexion 0 to 50 degrees, limited by pain; 
extension 0 to 15 degrees, limited by pain; lateral flexion 0 
to 20 degrees on the right and on the left.  In the standing 
position the pelvis tilted to the right side to a moderate 
degree.  The examiner stated that there was a compensatory 
low-lumbar scoliosis.  In the supine position, straight leg 
raising test was performed to 80 degrees bilaterally, 
triggering off some low back discomfort, but without leg 
pain.  Reflexes were somewhat decreased both at the level of 
the knees and the ankles, but they were symmetrical.  The 
examiner noted that in the sitting position straight leg 
raising could be brought to 0 degrees of extension without 
symptoms.  There were no sensory disturbances noted in the 
lower extremities.  An x-ray of the lumbosacral spine was 
interpreted to be normal.    

A computer tomography scan of the lumbar spine revealed facet 
joint disease of L5-S1.  Early degenerative arthritis of the 
right knee and facet arthropathy of the lumbosacral spine 
without evidence of radiculopathy were the pertinent 
diagnoses.  The examiner commented that episodes of effusion 
of the right knee accompany flare-ups occasioned by overuse 
may restrict range of motion to +5 degree extension to 90 
degrees flexion.  He added that it is unlikely that the low 
back condition exerts any more functional limitations than 
are present at the time of this examination.      

An RO rating action dated in March 2002 increased the 
disability evaluation for the veteran's service-connected low 
back condition from noncompensably disabling to 20 percent 
disabling, effective from October 2001, under Diagnostic Code 
5295 of VA's Schedule for Rating Disabilities (Rating 
Schedule).  The disability for the veteran's service-
connected right knee meniscal tear (previously shown as 
internal derangement, medial meniscectomy) was increased from 
10 percent to 20 percent, effective from October 2001, under 
Diagnostic Code 5257 of the Rating Schedule.

On A VA examination in June 2002, a VA examiner noted that 
the MRI of the veteran's right knee summarized above showed 
findings consistent with degenerative arthritis of the right 
knee.  He then examined the veteran for residual scaring of 
the penis related to his in-service urethroscopic examination 
with ureterotomy and fulguration of venereal warts or 
condyloma acuminatum.  He observed that the veteran 
complained of painful intercourse and scar formation in the 
urethra after intercourse.  On physical examination, there 
was definite petulant urethra, which the examiner indicated 
meant that the urethra was markedly wide open and just inside 
showed definite scarring present just inside the urethra 
consistent with a prior surgical procedure.  There was no 
ulceration and no real tissue loss.  There was no keloid 
formation.  There was definite disfiguration of the glans 
penis with a widely patulous urethra and the scars at the 
distal urethra approximately involving the whole urethra.  
Status post urethroscopy with meatotomy with fulguration of 
venereal warts with residual petulant urethra with residual 
scar was the diagnosis.

Service connection for residual scar, status post 
urethroscopy/meatotomy was established by an RO rating action 
dated in July 2002.  This disorder was rated noncompensably 
disabling, effective from February 2002, under Diagnostic 
Code 7806 of the Rating Schedule.  This rating decision as 
noted above also recharacterized the veteran's service-
connected right knee disorder, separately rating the 
veteran's right knee as 10 percent disabling under Diagnostic 
Code 5010 for degenerative joint disease and 10 percent 
disabling under Diagnostic Code 5257 for right knee meniscal 
tear.

In July 2002 the veteran underwent right knee arthroscopy.  
Degenerative changes around the inner zone of the lateral 
meniscus were noted but there were no tears identified within 
the meniscus or ACL.  There were no loose bodies within the 
knee joint.  When examined on follow-up in late July 2002, 
the veteran reported that he had returned to work but that 
his knee was still swollen and painful to him.  Physical 
examination of the right knee revealed a moderate 
hemarthrosis.  There was no drainage or erythema.  The 
veteran was not able to fully extend his knee and the 
examiner noted that, at this point, he had, in fact, a 10 
degrees flexion contracture and could only flex to 90 
degrees.

VA outpatient treatment records received in October 2002 
include a February 2002 physical therapy consultation note 
recording the veteran's complaint of chronic low back pain 
radiating into the lower extremities.  On examination there 
was no pain to palpation of the lumbar paraspinals or 
piriformis muscles.  Range of motion of the lower extremities 
was within normal limits.  The thoracolumbar range of motion 
was as follows: flexion was fingertips to patellas; extension 
was approximately 25 percent of full active range of motion, 
side bending was fingertips to approximately 2 inches above 
the knee joint.  All motion was reported to be painful at end 
range.

In a notes dated in November 2002, a VA physician has stated 
that the veteran is unable to work at the present time.  In 
December 2002 the physician referenced his previous note and 
stated that the veteran cannot lift or do extended standing 

A VA progress note dated in November 2002 records that the 
veteran is being followed by VA Rehabilitation Medicine 
Service for his right knee and that he does knee 
strengthening exercises.  It was noted that the most likely 
long-term success would be with strengthening his right 
quads.  When seen in March 2003 for follow-up of knee and 
back pain, physical examination showed the knees to be 
without significant effusion or redness or warmth. 

At a hearing in April 2003 before a hearing officer at the 
RO, the veteran described irritation in the urethra with pain 
at times on urination.  He said that he receives pain 
management every week for his right knee condition and that 
this condition will occasionally cause his right knee to give 
way.  He said that he has been prescribed several types of 
pain medication for his back and has restrictions on physical 
activities imposed by his VA physician.

On a VA examination in April 2003, the veteran complained of 
low back pain, which radiates down the lateral portion of his 
legs, bilaterally.  He also complained of weakness in his 
legs.  The examiner noted that the veteran did not complain 
of flare-ups because the pain was consistent.  It was noted 
that the veteran received physical therapy for his back as 
well as TENS unit treatment and that he now is in the Pain 
Management Clinic.  The veteran also complained of chronic 
right knee pain, leg weakness, stiffness of the knee, 
swelling, and occasional heat and redness.  He also said that 
the knee gives way quite frequently, causing him to fall.  He 
described fatigability and lack of endurance.  His treatment 
was noted to have included Pain Management Clinic, 
medications, physical therapy, and a TENS unit.  

With respect to his genitourinary disorder, the veteran 
reported that he continued to experience itching over the 
meatal scar, as well as constant dysuria (painful or 
difficult urination).  He reported that he has seen 
urologists in the past for his complaints and they apparently 
could not determine a reason why he experiences pain and 
itching.  Other than dysuria, he denied any problems with 
urinary frequency, hesitancy, or stream difficulties.  

On physical examination of the genitourinary area, there was 
a well-healed metal scar from the meatotomy.  The urethra 
appeared to be clear with no discharge.  There was no redness 
or inflammation noted and no outward signs of any type of 
skin rash.  There did not appear to be any penile or urethral 
deformity other than mild urethral dilation from the 
meatotomy.  

On examination of the lumbar spine, there did not appear to 
be any significant muscle atrophy.  Range of motion test with 
a goninmeter showed flexion of the lumbar spine was to 15 
degrees, extension was to 20 degrees, bilateral lateral 
flexion was to 10 degrees and rotation was from 0 to 10 
degrees, bilaterally.  The examiner noted, however, that the 
veteran guarded significantly.  He added that after the 
examination was completed, he witnessed the veteran bending 
down to pick up his pants and get dressed, as well as, 
bending down to pick up his shoes, with some mild distress 
noted.  The examiner stated that all measurements of motion 
of the lumbar spine were active, as the veteran did not allow 
him to put the veteran through passive range of motion 
because of his pain and guarding.  The veteran demonstrated 
straight leg pain at approximately 10-20 degrees, bilaterally 
with significant guarding.  Sensation on the lower 
extremities showed no deficits to sharp or dull sensation.  
Gait was within normal limits.  Posture was upright.  There 
was some mild tenderness on palpation of the lumbar spine 
facets, with some mild paraspinous spasms noted.  

Examination of the right knee revealed knee extension of 0 
degrees bilaterally, knee flexion of 90 degrees on the right 
and 100 degrees on the left.  There was significant guarding 
and the veteran did not allow his examiner to do passive 
range of motion. When testing muscle strength in the lower 
extremities, the veteran reportedly once again guarded 
significantly.  The examiner stated that it was, therefore, 
difficult to describe his true muscle strength.  

He further noted that the examination findings did not seem 
consistent with the veteran's ability to walk and his normal 
activities demonstrated today on examination.  The 
circumference of the right thigh was 19 and 1/2 inches, the 
left thigh was 21 inches.  The circumferences of both knees 
were equal at 15 and 1/2 inches.  There was no varus or 
valgus instability noted.  Anterior and posterior drawer 
signs were negative.  The examiner was unable to perform the 
McMurray maneuvers the veteran had difficulty lifting his 
legs in a supine position.  The examiner stated that the 
examination showed right knee and lower back painful motion 
and that there was some weakness in the lower extremities.  
He added, however, it was difficult to tell whether or not 
the veteran was not truly revisiting and/or guarding.  He 
noted further that there did not appear to be any 
fatigability, incoordination or instability at this time.  He 
opined that if the veteran does experience any type of flare-
up or worsening of his symptoms, this could be portrayed in 
the loss of additional range of motion of both areas to a 
degree of approximately 50 percent.  However, the examiner 
further stated that this was difficult to ascertain based on 
the veteran's inability to cooperate during examination.  

Status post urethroscopy, meatotomy, and fulguration of warts 
with chronic dysuria and urticaria of penile skin; grade I 
spondylolisthesis of L5 and bilateral spondylolysis of L5-S1, 
with a mild degree of canal narrowing secondary to listhesis 
of lumbar spine; right knee degenerative arthritis, based on 
MRI results were the diagnoses.  

On a VA examination of the low back in May 2003, the examiner 
noted prior to the examination that painful range of motion, 
weakness, and tenderness are subjective symptoms without 
corroborative objective findings.  He added that painful 
motion is strictly an examinee interpretation and bears 
little value unless corroborated by other findings.  He noted 
as medical history that the veteran has a long history of low 
back pain and had apparently stopped working 1 and 1/2 years 
ago due to complaints of severe low back pain.  

On physical examination, the veteran's pelvis was level in 
the standing position.  There was no scoliosis noted.  He had 
an essentially relatively normal lumbar lordotic curve 
without gibbus.  There was no palpable muscle spasm.  The 
veteran complained of tenderness in his lower back on very 
superficial palpation.  Range of motion was characterized by 
the examiner as minimal with flexion from 0 to 15 degrees, 
extension 0 to 10 degrees, lateral flexion 0 to 10 degrees 
right and 0 to 15 degrees left.  The veteran stated that he 
is able to perform those ranges without significant pain but 
will not proceed to try to increase his forward flexion, 
extension or lateral flexion any further, claiming that this 
causes too much pain.  Further examination revealed that the 
veteran in the sitting position was able to carry out 
straight leg raising to 0 degrees of extension, without any 
signs of pain or spasm.  Reflexes ere present and active at 
the level of both knees and ankles.  There was no muscle 
atrophy noted in either lower extremity.  In the supine 
position straight leg raising could be carried out to only 30 
degrees, at which point the veteran complained of low back 
pain and would not allow any further straight leg raising.  
The examiner noted, however, that the veteran continued to 
complain of back pain, even when the knees and hips are 
flexed.  He stated that this is a nonphysiological sign.  The 
veteran was noted to be able to sit up straight from the 
supine position without turning over on his side.  

The examiner stated that a review of the veteran's medical 
records revealed a grade I spondylolisthesis at L5-S1 and a 
defect in the pars interarticularis at L5 bilaterally.  At 
the L4-L5 level there was mild facet arthropathy on the left 
side, with no foraminal stenosis.  At L5-S1 there was 
spondylolysis and spondylolisthesis noted with only mild 
foraminal narrowing.  All other levels in the lumbar spine 
are essentially normal with no disc herniations reported on 
MRI.  

Spondylolysis, L5, with grade I (no slip) spondylolisthesis 
at L5-S1 with a relatively benign MRI was diagnosed.  
Significant symptom enhancement with multiple signs, as noted 
in the physical examination was also diagnosed.  The examiner 
that these signs of symptoms enhancement consisted of 
superficial tenderness, ability to sit up straight from the 
supine position without the need to turn over on his side, 
poor range of motion in view of minimum MRI findings and 
minimum clinical findings, negative straight leg raising 
test, with a highly positive supine straight leg raising test 
at 30 degrees, straight leg raising back pain not relieved by 
knee and hip flexion, and an inability to walk on tiptoes and 
heels being a nonphysiological sign in the absence of 
radiculopathy.  The examiner further stated that given the 
nature of the veteran's problems, it is unlikely that his 
extreme symptoms are related to the spondylolysis/MRI 
findings.  He added that it is unlikely that the range of 
motion obtained on this examination can be influenced by 
additional symptoms.

VA outpatient treatment records compiled between May 2003 and 
October 2003 show that the veteran continued participation in 
a VA pain management psychoeducational group with moderate 
progress toward meeting the objective of chronic pain 
management.

On his most recent VA examination in October 2003, the 
veteran reported that his usual occupation was as a laborer 
but that he has not done this for several years.  He said 
that he is currently working four hours a week for an alcohol 
recovery center for which he gets paid.  He said that he 
volunteers another 20 hours a week.  Examination of the back 
revealed prominent paraspinal muscles, which were nontender 
to palpation, in the thoracolumbar region.  There was mild 
tenderness on palpation of the spinous processes in the L2 to 
L5 region and to the right paraspinal muscles in this area.  
The veteran's gait was essentially normal but slow.  Range of 
motion of the back was 0 to 70 degrees in forward flexion, 0 
to 10 degrees in extension.  Lateral flexion to the right was 
0 to 25 degrees, with pain, but he was able to go to 30 
degrees.  It was 0 to 25 degrees on the left.  He was able to 
rotate 0 to 25 degrees in both directions.  

The lower extremities revealed no muscle atrophy.  Sensation 
to vibration was absent in the feet and present in the knees.  
Sensation to light touch was absent in a random pattern on 
the lower extremities.  Straight leg raise seated was 
negative.  In the supine position he had pain in the back 
when raising the right leg that he said radiates into the 
right thigh.  He experienced back pain on raising the left 
leg, but there was no radiation of pain.  The examiner flexed 
the knee and was able to bring the knee up to the abdomen 
bilaterally, and then straightened the hip and the leg and 
lifted.  This did not elicit a response from the veteran.  

The examiner noted that the veteran had an MRI in January 
2003 that revealed spondylolisthesis of L5 with otherwise 
normal findings.  Low back strain with mild spondylolisthesis 
at L5, by MRI was diagnosed.  The examiner stated that the 
veteran's range of motion was actually quite good and that 
his symptoms are inconsistent with any particular 
neurological deficit as a result of the low back pathology.  
He further stated that there appeared to be no neurological 
deficits or synptomatology that can be related to the low 
back problem.  He noted that the veteran's painful motion 
does coincide with his spondylolisthesis and subsequent 
muscular derangement in this area.  The examiner reported 
that there is the presence of painful motion in forward 
flexion, side bending and rotation of the lumbar spine.  
There is inconsistent evidence of weakness in the lower 
extremities.  There is no incoordination, fatigability or 
instability noted.  He added that it was his opinion that the 
veteran's range of motion is minimally impacted by his 
symptomatology, and painful motion being a completely 
subjective experience, that he is unable to match that to his 
current low back pathology.

Analysis

 Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the schedule represent, as far as can be 
practically determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining the disability evaluation 
the VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2, which require the evaluation 
of the complete medical history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluation assigned, as in the case of the 
veteran's genitourinary disorder, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The veteran's statements regarding the severity of 
disabilities are deemed competent with regard to the 
description of symptoms. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

Low Back Disorder

The RO has assigned a 20 percent rating for the low back 
disorder under Diagnostic Code 5295 which provides for the 
evaluation of lumbosacral strain.

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003. See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent or 
direction from the VA Secretary to the contrary.  The veteran 
is entitled to the application of the version of the 
regulation that is most favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied prior to the effective date of the new criteria.  
See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to September 23, 2002, the Rating Schedule provided 
evaluations for lumbosacral strain when the disorder is shown 
to be slight with subjective symptoms only (0 percent), with 
characteristic pain on motion (10 percent), with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (20 percent), with a severe 
disability manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space (40 percent). A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective before and after September 23, 2002).

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2003). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded." 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes. These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain). 38 C.F.R. § 
4.71a, The Spine (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  The veteran's service-connected 
spine disorder, however, does not involve intervertebral disc 
syndrome. 

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  Diagnostic 
Code 5327.

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted. Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted. 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4). For 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5). Disability of 
the thoracolumbar and cervical spine segments is to be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (6).

The Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use must be regarded as seriously disabled. 38 C.F.R. §§ 
4.40, 4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board has reviewed the medical evidence in its entirety 
to include VA examination reports of March 2002, April 2003, 
May 2003 and October 2003, the treatment records, and the 
veteran's personal testimony in April 2003.  The physical 
examinations consistently revealed that the veteran has a 
limited range of motion of the low back with complaints of 
pain at the extremes of motion.  However, questions as to the 
accuracy of the ranges of motion demonstrated on VA physical 
examinations by the veteran prior to his most recent VA 
examination have been raised by the examination findings.  
When examined in April 2003, forward bending was to 15 
degrees on examination and was limited by complaints of pain.  
On this examination, the veteran's declined to allow passive 
range of motion testing by his examiner and there was 
significant guarding reported by the examiner.  The examiner 
indicated that after the examination the veteran was 
witnessed by the examiner bending down to pick up his pants 
as well as his shoes with only evidence of mild distress.  
When examined in My 2003, the veteran VA examiner reported 
that the functional limitations found on examination of the 
veteran's back was essentially suspect, as the veteran 
demonstrated significant symptom enhancement, listing 
multiple signs detected on examination to support this 
assertion.  

The Board believes that the findings noted on the most recent 
VA examination of the veteran's back represent an accurate 
picture of the existing functional limitations imposed by the 
service-connected disorder.  

The October 2003 examination showed that the veteran 
complained of pain and there was tenderness on palpation of 
the spinous processes in the L2 to L5 region and to the right 
paraspinal muscles in this area.  However, the tenderness was 
described as mild.  Additionally, the veteran's gait was 
normal but slow.  

Range of motion of the back was 0 to 70 degrees in forward 
flexion, 0 to 10 degrees in extension.  Lateral flexion to 
the right was 0 to 25 degrees, with pain, but he was able to 
go to 30 degrees.  It was 0 to 25 degrees on the left.  He 
was able to rotate 0 to 25 degrees in both directions.  Pain 
was present.  These range of motion findings do not 
demonstrate the presence of severe limitation of motion under 
the old rating criteria or satisfy the criteria for a higher 
rating under the revised rating criteria.  The current 
findings do not show listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign or marked 
limitation of forward bending in a standing position.  Thus 
the criteria for severe lumbosacral strain under Diagnostic 
Code 5295 are not met.  Furthermore the recent VA examination 
showed no neurological deficits.   

With regard to the functional impairment caused by the pain 
as set forth in the Deluca case, the recent VA examination 
showed that the veteran reported back pain.  However, the 
examiner stated that there is no incoordination, fatigability 
or instability.  He added that the veteran's range of motion 
was minimally impacted by his symptomatology, and painful 
motion being a completely subjective experience, that the 
examiner was unable to match that to his current low back 
pathology.  In view of the current range of notion finding, 
the Board finds that the functional pain caused by the low 
back disorder is included in the current 20 percent rating.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.  Thus a rating in excess of 20 percent is not 
warranted.

Arthritis of the Right Knee 

The RO has assigned a 10 percent rating fir the arthritis of 
the left knee under Diagnostic Code 5010.  Diagnostic Code 
5010 provides that traumatic arthritis is rated as 
degenerative arthritis under the rating schedule. 38 C.F.R. § 
4.71a, Diagnostic Code 5010.   Degenerative arthritis 
(hypertrophic osteoarthritis) when established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under 38 C.F.R. Part 4, Diagnostic 
Code 5003.  

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

38 C.F.R. § 4.71, Plate II, shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

A precedent opinion of VA General Counsel, VAOPGCPREC 9-2004 
(9/17/04), held that separate ratings under diagnostic code 
5260 (limitation of flexion of the leg) and diagnostic code 
5261 (limitation of extension of the leg) may be assigned for 
a disability of the same knee.

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate. A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a, 
Diagnostic Code 5256.

The Aril 2003 VA examination showed that the veteran reported 
pain in his right knee.  The examination showed normal 
extension and knee flexion of 90 degrees.  These findings do 
not satisfy the criteria for a 20 percent rating and do not 
satisfy the criteria for separate compensable ratings for 
limitation of flexion and extension as set forth above.  

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  The VA examiner in April 
2003 opined that if the veteran did experience any type of 
flare-up or worsening of his symptoms, this could be 
portrayed in the loss of additional range of motion of both 
areas to a degree of approximately 50 percent.  However, the 
examiner further stated that this is difficult to ascertain 
based on the veteran's inability to cooperate during 
examination.  

In view of this fact and in view of the current range of 
notion findings, it is the judgment of the Board that the 
functional impairment caused by the right knee pain as set 
forth in the Deluca case is contemplated in the current 10 
percent rating.

The evidence is not equipoise as to warrant the application 
of the benefit of the doubt doctrine.  38 C.F.R. § 3.102.  
Accordingly, the Board finds that a rating in excess of 10 
percent for the right knee disability under Diagnostic Code 
5010 is not warranted.  

Right Knee Meniscal Tear

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5257 for slight 
impairment of the knee consisting of recurrent instability or 
subluxation.  A 20 percent evaluation under Diagnostic Code 
5257 is provided for moderate impairment of the knee, and a 
30 percent rating is provided for severe impairment.  
Diagnostic Code 5257.

Here we note that VA examinations provided to the veteran and 
summarized above reveal no subluxation of the right knee and 
only a suggestion of slight hypermobility on VA examination 
in March 2002.  In fact when examined by VA in April 2003, 
the examiner noted no varus or valgus instability

Furthermore, a higher rating is not warranted pursuant to 38 
C.F.R. §§ 4.40 or 4.45 because these provisions cannot be 
considered with respect to Diagnostic Code 5257.  Diagnostic 
Code 5257 is a code, which is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, pertaining to 
functional impairment and factors to be considered upon 
evaluation of the joints, respectively, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 
  
Accordingly, the Board finds that a higher rating in excess 
of 10 percent for the right knee disability under Diagnostic 
Code 5257 is not warranted.  

Scar, Status Post Urethroscope/meatotomy

The veteran's service-connected residual scarring is rated by 
the RO as analogous to eczema pursuant to the provisions of 
38 C.F.R. Part 4, Diagnostic Code 7806.  Where a disability 
is not specifically listed in the rating schedule, the 
disability will be considered on the criteria where the 
function affected, the anatomical localization and the 
symptomatology are analogous.  38 C.F.R. § 4.20 (2004). 

Diagnostic Code 7806 provides for the evaluation of eczema.  
A noncompensable rating is warranted for slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area. A 30 percent rating is warranted 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires that 
the condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (effective prior to August 30, 
2002).

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration, or that 
they produce limitation of function of the affected body 
part. 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 
7805.

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities. See 38 C.F.R. § 4.118 (2003).  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  Dudnick v. Brown, 10 Vet. App. 79 (1997).

Under the revised rating criteria, a zero percent evaluation 
is warranted for eczema affecting less than 5 percent of the 
entire body or less than 5 percent of exposed areas.  A 10 
percent rating is warranted for eczema in which at least 5 
percent, but less than 20 percent, of the entire body or at 
least 5 percent, but less than 20 percent of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks during the last 12-month 
period.  A 30 percent rating is assigned for dermatitis or 
eczema in which 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2003).

Under Diagnostic Code 7803 for scars, superficial, and 
unstable a 10 percent evaluation is warranted. Under note of 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Under note 
(2) the definition of a superficial scar is one not 
associated with underlying soft tissue damage. (effective 
August 30, 2002).

Under Diagnostic Code 7804 for scars, superficial, and 
painful on examination a 10 percent evaluation is warranted. 
(effective August 30, 2002).

The veteran may also be rated under Diagnostic Code 7805 for 
scars; other rated on limitation of function of affected 
part. (effective August 30, 2002).

In this case, the veteran asserts that his service-connected 
scaring causes irritation in the urethra and pain at times 
with urination.  VA examination in June 2002 found definite 
scarring inside the urethra, with no ulceration, tissue loss 
or kelkoid formation.  When examined in April 2003, his scar 
was well-healed.  The urethra was clear with no discharge, 
redness, inflammation or outward signs of skin rash.  

The medical evidence does not show that the area is poorly 
nourished, ulcerated, tender or painful or results in any 
functional impairment.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  As such, a 
compensable rating for residual scar, status post 
urethroscope/meatotomy is not warranted.  The non-compensable 
rating is the highest rating warranted fir the appeal period


ORDER


An increased evaluation for a low back disorder is denied.

An increased evaluation for a right knee meniscal tear is 
denied.

An increased evaluation for right knee degenerative joint 
disease is denied.

An increased (compensable) initial evaluation for a residual 
scar, status post urethroscope/meatotomy is denied. 


	                        
____________________________________________
	RPBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


